Citation Nr: 1519606	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO. 10-45 919	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and reportedly additional National Guard service from May 1973 to August 1975. This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claim the Veteran testified at a March 2015 videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During his videoconference hearing, the Veteran testified that in addition to his initial period of active service with the U.S. Marine Corps, he had service with both the Iowa and Colorado National Guard - including two periods of training in the states' Officer Candidate Schools and at that he either served with or trained with the US. Army Special Forces. However, the Veteran's claims file does not contain any service treatment records or service personnel records for the Veteran's National Guard service.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify, with as much specificity as possible, the dates, locations, and units of his National Guard service TO INCLUDE BOTH THE IOWA AND COLORADO NATIONAL GUARD, AND ANY TRAINING RECORDS FROM THE ADJUTANT GENERAL'S OFFICE OF BOTH STATE ORGANIZATIONS REFLECTING AIRBORNE QUALIFICATION AND OFFICER CANDIDATE SCHOOLS AND SPECIAL FORCES OPERATION PARTICIPATION. Also ask the Veteran to provide any service treatment records or service personnel records that may be in his possession relating to his National Guard service.

2. After completing the above, request all of the Veteran's National Guard service treatment and personnel records from any and all appropriate sources. 

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated to include IF NECESSARY ANY VA MEDICAL EXAMINATIONS. THEN readjudicate the claims. 
If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The Veteran is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


THE VETERAN IS ADVISED that under the law, he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). 

In this matter, the Veteran is specifically advised that if he has not done so already, he should coordinate with the family member he identified at the March 2015 videoconference, and confirm the National Guard unit or units he was assigned to, to include Company/Squadron, Battalion, and location. THIS INFORMATION IS CRITICAL TO THE PROPER DEVELOPMENT OF HIS CLAIM. 

IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

